United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1459
Issued: November 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated April 10, 2008. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion by denying appellant authorization
for left shoulder arthroscopy with rotator cuff repair surgery.
FACTUAL HISTORY
Appellant, a 50-year-old mail carrier, experienced pain in his left shoulder on
November 14, 2006 while reaching to pick up a tray of mail. He filed a claim for benefits, which
the Office accepted for rotator cuff strain and upper shoulder strain. The Office paid appropriate
compensation for temporary total disability.
In a report dated June 11, 2007, Dr. Charles I. Minnis, a specialist in orthopedic surgery,
stated that when he last examined appellant in December 2006 he found what appeared to be a

full thickness rotator cuff tear of his left shoulder; surgical treatment was advised. He related
that appellant complained of pain and popping in his shoulder and that using his arm to any
strenuous degree is painful. Dr. Minnis recommended surgery for a tear of the rotator cuff.
On July 9, 2007 Dr. Minnis requested authorization for left shoulder arthroscopy with
rotator cuff repair.
In a report dated September 23, 2007, an Office medical adviser reviewed the medical
record and recommended that the Office deny authorization for the requested left shoulder
arthroplasty. He stated that there was not sufficient evidence in the record to support a
determination that appellant’s torn left rotator cuff was causally related to an accepted condition.
The Office medical adviser noted that there was evidence in the medical record which suggested
that the torn rotator cuff shown by magnetic resonance imaging (MRI) scan preexisted the
November 14, 2006 employment injury. He advised that in the absence of medical records
predating the November 14, 2006 injury, the Office could not authorize the recommended
surgery.
By letter dated November 13, 2007, the Office asked appellant for additional medical
evidence to support his request for left shoulder arthroscopy with rotator cuff repair surgery. It
asked appellant for all chiropractic records and reports since 2001, all diagnostic test results
since 2004 and all medical record and reports since 2006. The Office requested that appellant
submit this information within 30 days.
In a November 2, 2007 report, Dr. Minnis reiterated his diagnosis of torn left rotator cuff.
He essentially reiterated his previous findings and conclusions and again recommended surgery
to ameliorate appellant’s condition.
In a December 21, 2007 report, the Office medical adviser noted that appellant did not
submit any additional medical evidence pertaining to the work relatedness of his torn rotator
cuff, nor had he submitted any of the medical evidence requested by the Office which preexisted
the November 2006 work injury. He did not recommend surgery
The Office found that there was a conflict in the medical evidence between Dr. Minnis
and the Office medical adviser regarding whether appellant’s surgery was related to an accepted
condition. It referred appellant to Dr. William C. Kostman, a Board-certified orthopedic
surgeon, for an impartial medical examination to resolve the conflict.
In a report dated February 13, 2008, Dr. Kostman stated findings on examination and
reviewed appellant’s history of injury and his medical records. He noted that appellant had a
history of left shoulder complaints, for which he was treated by a chiropractor for several years
prior to the November 14, 2006 traumatic injury. Dr. Kostman stated:
“[Appellant’s] MRI scan dated November 29, 2006 describes severe
tendinopathy at the supraspinatus and infraspinatus tendon, with high grade
partial thickness tear of the supraspinatus. I do not believe this finding is a direct
consequence of injuries described [on] November 14, 2006. To the best of my
medical knowledge, MRI scan findings as described above are related to
preexistent ... rotator cuff tendinitis prior to the date of November 14, 2006. I do
2

not believe that the injury described November 14, 2006 is the predominant factor
in developing MRI scan findings as described above.”
When asked to provide a work-related diagnosis for appellant’s left shoulder condition,
Dr. Kostman stated:
“I believe [appellant] to have a history of rotator cuff tendinitis and a large partial
thickness tear involving his rotator cuff. I do not believe that lifting several
ounces of mail 18 inches has any effect on the natural course of that condition.”
In a supplemental report dated March 5, 2008, Dr. Kostman indicated that the rotator cuff
repair surgery recommended by Dr. Minnis was not the result of the November 14, 2006
employment injury. He stated:
“I do not believe that [the November 14, 2006 work injury] changed the natural
history of his preexistent rotator cuff tendinitis condition, and that his condition
would progress as it has, evident by his MRI scan findings, regardless of the event
as described on November 14, 2006. Events associated with everyday living
would allow for progression of this disease process; and as described earlier, the
event as described on November 14, 2006, I do not believe to the best of my
medical knowledge[,] has any bearing on the progression of his rotator cuff
tendinitis.”
By decision dated April 10, 2008, the Office denied authorization for left shoulder
arthroscopy with rotator cuff repair. It found that the weight of the medical evidence, as
represented by Dr. Kostman’s impartial medical opinion, indicated that the recommended
surgical intervention was not related to his employment.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act1 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.2 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
the Act. The Office has the general objective of ensuring that an employee recovers from his
injury to the fullest extent possible in the shortest amount of time. It therefore has broad
administrative discretion in choosing means to achieve this goal. The only limitation on the
Office’s authority is that of reasonableness. Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are

1

5 U.S.C. § 8101 et seq.

2

5 U.S.C. § 8103.

3

contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.3
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.4
ANALYSIS
In this case, the Office accepted that appellant had sustained the conditions of left rotator
cuff strain and left upper shoulder strain. Dr. Minnis stated in his June 11, 2007 report that
appellant had complaints of left shoulder pain and noted that MRI scan results indicated a full
thickness tear of appellant’s left rotator cuff. Based on these complaints and findings, he
recommended surgical intervention in the form of subacromial decompression and/or rotator cuff
tear repair. On July 9, 2007 Dr. Minnis formally requested authorization for left shoulder
arthroscopy with rotator cuff repair. The Office medical adviser, however, found that the need
for such surgery was not related to any employment-related incident or activity, but rather was
necessitated by a preexisting condition. To resolve this conflict in the medical evidence, the
Office referred appellant to Dr. Kostman for an impartial medical examination. As noted above,
the only restriction on the Office’s authority to authorize medical treatment is one of
reasonableness. In his February 13 and March 5, 2008 reports, Dr. Kostman explicitly ruled out
a causal relationship between appellant’s left rotator cuff tendinitis and factors of his
employment. He stated that MRI scan findings, which indicated the full rotator cuff tear in
appellant’s left shoulder, indicated that appellant’s left rotator cuff tendinitis would have
progressed regardless of the work injury appellant sustained on November 14, 2006.
Dr. Kostman concluded that appellant had a history of rotator cuff tendinitis and a large partial
thickness tear involving his rotator cuff and that the accepted employment incident of lifting 18
inches of mail did not have any effect on the natural course of that condition.
The Board finds that the Office properly found that Dr. Kostman’s referee opinion
negated a causal relationship between appellant’s condition and the proposed left shoulder
arthroscopy with rotator cuff repair surgery. Dr. Kostman’s opinion is sufficiently probative,
rationalized, and based upon a proper factual background and the Office properly accorded his
opinion the special weight of an impartial medical examiner.5
Therefore, given the fact that the weight of the medical evidence of record, as represented
by Dr. Kostman’s referee opinion, indicates that appellant’s torn left rotator cuff condition is not
work related, the Office did not unreasonably deny appellant’s request for surgery to ameliorate
this condition. It did not abuse its discretion to deny appellant authorization for left shoulder
arthroscopy with rotator cuff repair surgery.

3

Dale E. Jones, 48 ECAB 648 (1997); Daniel J. Perea, 42 ECAB 214 (1990).

4

5 U.S.C. § 8123 (a).

5

Gary R. Seiber, 46 ECAB 215 (1994).

4

CONCLUSION
The Board finds that the Office did not abuse its discretion to deny appellant
authorization for left shoulder arthroscopy with rotator cuff repair.
ORDER
IT IS HEREBY ORDERED THAT the April 10, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 6, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

